Citation Nr: 1139642	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-13 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the above claim.  The RO in Reno, Nevada, currently has jurisdiction.

In September 2011, a hearing was held before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Veteran contends that she currently suffers from PTSD due to personal assault in service.  Generally, in order for a claim for service connection for PTSD to be successful, there must be:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); (2) a link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

Where a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.
Additionally, under 38 C.F.R. § 3.304(f)(5), VA may submit any evidence, including alternate source evidence, to a medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See Bradford v. Nicholson, 20 Vet. App. 200, 205-07 (2006).  Furthermore, for claims for service connection for PTSD involving an in-service personal assault, after-the-fact medical evidence may fulfill the requirement for credible supporting evidence that the claimed in-service stressor occurred.  See Patton v. West, 12 Vet. App. 272, 280 (1999).

Here, the Veteran's mental health treatment records show a diagnosis of PTSD in accordance with the provisions of 38 C.F.R. § 4.125a.  Furthermore, the Veteran has alleged two in-service instances of personal assault:  (1) a physical assault that occurred on February [redacted], 1972, while she was enrolled in the [redacted], and (2) a sexual assault in January [redacted], 1973, while stationed at the [redacted], Maryland.  

With regard to the first claimed stressor, the Veteran testified that was slapped and cut with a straight razor by a sailor she had previously assisted with a disciplinary offense and was immediately taken to an emergency room for medical treatment.  She also asserted that the incident was reported to military police.  The Veteran returned a completed VA form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Trauma, for this stressor in September 2007.

With regard to the second claimed stressor, the Veteran contends that she was assaulted while walking home to the women's barracks by a driver for the Commanding General of Walter Reed.  She testified that she reported the offense to her Colonel, and that the Colonel referred her to the health clinic.  However, the clinic allegedly told her that she should have come in immediately after the offense.  The Veteran contends that she then reported the offense to her Colonel a second time, with no apparent result.  She learned she was pregnant while stationed in Germany, where, she alleges she was transferred after reporting the incident when she had previously been up for a promotion.  She testified that she did not list the father's name on the birth certificate and had previously thought he was deceased until she recently saw him unexpectedly in Las Vegas, Nevada. 

The Veteran's records show that she was seen by for pre-natal care by an obstetrician in May 1973 and discharged due to pregnancy in June 1973.  The birth certificate shows that her daughter was born on July [redacted], 1973.  A record of special orders dated March 13, 1973, also shows that the Veteran was assigned to the Office of the Judge Advocate in New York, to report on March 29, 1973, but the Veteran's record of foreign service shows that she was transferred to Germany on March 25, 1973, instead.

Additional development must be undertaken to obtain corroborating evidence of an in-service stressor.  See Patton, 12 Vet. App. at 280 (holding that the Secretary has undertaken a special obligation to assist a claimant in producing corroborating evidence of an in-service stressor in personal assault cases).  First, the Veteran should be explicitly provided with notice that (1) evidence from sources other than the Veteran's service records or (2) evidence of behavior changes may constitute credible supporting evidence of the stressor.  She should also be asked to complete a second VA form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Trauma, in order to obtain the details of the alleged assault that occurred on January [redacted], 1973.  See Gallegos v. Peake, 22 Vet. App. 329, 335 (2008); see also M21-1MR, Part IV.ii.1.D.17.k.

Furthermore, while the Veteran's service personnel and treatment records have been requested and obtained, review of the record indicates that there may be additional medical and personnel records that might verify the occurrence of the claimed stressors.  Specifically, the Veteran has testified that her attacker was subject to an Article 15 action.  She has also reported receiving treatment for the slash wound to her throat at the nearest medical facility at the time of the attack.  Lastly, the Veteran testified that the incident was reported to the military police.  

As such, efforts should be made to obtain the records of the Article 15 proceedings against her attacker; the medical treatment records from the emergency room where she was treated, dated from February 23, 1972, to February 24, 1972; and any military police reports of the incident that occurred on February 23, 1972.  The Board notes that the Veteran does not know whether she was taken to a military or civilian hospital; however, she testified that it was the closest hospital to the club where the incident occurred, which was across the Newport/Jamestown Bridge from Newport, Rhode Island.  Therefore, given the geographic constrains, appropriate efforts should be undertaken to identify the hospital and request the records, including obtaining any necessary release forms.  

Furthermore, the Veteran testified that she reported the sexual assault to her Colonel on two occasions and sought treatment at the clinic at Walter Reed.  Therefore, on remand, appropriate efforts should be made to search for any record of the two reports to her Colonel or records of medical treatment for assault from the clinic at Walter Reed, dated between January [redacted], 1973, and March [redacted], 1973.  Any information provided by the Veteran in response to the notice letter sent in accordance with this Remand order, to include VA form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Trauma, should be used to locate these records, and appropriate efforts should be made to locate any other relevant records adequately identified by the Veteran. 

Lastly, although the Veteran has provided the information necessary to request verification of her reported stressors and the stressors claimed are capable of being documented, no request has been submitted to the Joint Services Records Research Center (JSRRC).  See M21-1MR, Part IV.ii.1.D.15.a.  Therefore, on remand, a request for corroboration of the claimed in-service stressors should be sent to the JSRRC, in accordance with the manual provisions in M21-1MR, Part IV.ii.1.D.15.b, c.

Additionally, the Veteran should be provided with a VA psychiatric examination in order to obtain a medical opinion as to the onset and/or etiology of any of currently diagnosed acquired psychiatric disorder as a medical opinion regarding the etiology of the Veteran's acquired psychiatric disorder is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Lastly, the Veteran reported that she was initially treated at a VA treatment facility in Los Angeles in 1982 and then at the Detroit VA Medical Center (VAMC) beginning in 1990.  An effort should be made to obtain any these treatment records, as well as any additional VA treatment records showing treatment for an acquired psychiatric disorder dated since July 2011.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f)(5) that informs the Veteran that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  The Veteran should also be asked to provide any identifying information related to the hospital where she was treated on February [redacted], 1972, and asked to complete a second attached VA form 21-0781a in order to obtain the details of the alleged assault that occurred on January [redacted], 1973.  See M21-1MR, Part IV.ii.1.D.17.k.  

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records, to include any archived records, related to any acquired psychiatric disorder from the VA treatment facilities in Los Angeles and Long Beach, California, dated from 1982 to 2006; from the Detroit, Michigan VAMC, dated from 1990 to 2001; and from the Las Vegas, Nevada, VA treatment facility, dated since May 2011.  

3.  Contact the appropriate agency and/or service department and request copies of (1) the records of the Article 15 proceedings against the Veteran's alleged attacker, as identified in her September 2011 hearing testimony and September 2007 VA Form 21-0781a; (2) the medical treatment records from the emergency room where the Veteran was treated, dated from February [redacted], 1972, to February [redacted], 1972; (3) any military police reports of the incident that occurred on February 23, 1972; (4) any record of the Veteran's reports of her January [redacted], 1973, sexual assault to her Colonel, and (5) any records of medical treatment for the January [redacted], 1973, sexual assault from the clinic at Walter Reed.

The evidence of record currently limits the possible date range for the Veteran's reports to her Colonel and visit to the clinic from January [redacted], 1973, to March [redacted], 1973.  However, should the Veteran more specifically identify the date range in response to the notice letter, the RO/AMC should adjust the parameters for the records search accordingly.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

4.  Once the foregoing development has been completed, regardless of whether the Veteran submits additional information, the RO/AMC should request corroboration of the claimed in-service stressors from U.S. Army and Joint Services Records Research Center (JSRRC) in accordance with the provisions of M21-1MR, Part IV.ii.1.D.15.b, c.

JSRRC should be provided with copies of the Veteran's personnel records, copies of the September 2007 VA Form 21-0781a and any additional forms submitted by the Veteran, her April 2009 formal appeal, and the September 2011 Board hearing transcript, and any additional relevant evidence associated with the claims folder as a result of this remand.

5.  Then, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining whether any currently diagnosed psychiatric disorder is etiologically related to her active service. The claims folder must be made available and reviewed by the examiner. All indicated testing should be conducted.

The examiner is asked to make the following determinations:

(a) Provide a diagnosis of any disorder found to be present, explicitly conforming to the DSM-IV.

(b) If PTSD is diagnosed, determine (i) whether the evidence demonstrates whether any behavioral changes in service could be regarded as indicative of the occurrence of sexual trauma; (ii) whether each stressor found to have actually occurred, by either the RO/AMC or in the examiner's opinion, was sufficient to produce PTSD; and (iii) whether there is a link between the current symptomatology and one or more of the established in-service stressors sufficient to produce PTSD. 

In making these determinations, the examiner must acknowledge and comment on the lay evidence of record regarding the reported in-service physical and sexual assault.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

(c) If the examination results in psychiatric diagnoses other than PTSD (e.g., depression, bipolar affective disorder, dysthymic disorder, adjustment disorder, etc.), the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder, other than PTSD, had its onset during active service or is related to any in-service disease, event, or injury, including in-service physical and/or sexual assault. 

Any opinions expressed by the examiner must be given in consideration of the lay evidence of record and accompanied by a complete rationale.

6.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

7.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


